Citation Nr: 0732489	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-28 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

2.   Entitlement to service connection for a heart 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
March 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for a heart disability, as 
well as a skin disorder on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACTS

1.  Service connection for a skin disorder was denied in a 
December 2001 rating decision.  It was held that that there 
was no inservice treatment for a skin disorder and any 
diagnosed skin disorder was unrelated to military service.  
The veteran was notified of this determination, and did not 
perfect a timely appeal to the decision.

2.  Evidence associated with the claims file since the 
December 2001 rating decision regarding the skin disorder, is 
not cumulative and redundant, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The December 2001 rating decision, which denied service 
connection for a skin disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received to reopen the claim for service 
connection for a skin disorder is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in October and November 2004.  The 
letters also complied with the dictates of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which established new requirements 
regarding the Veterans Claims Assistance Act of 2000 (VCAA) 
notice and claims that had been previously denied.  
Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal as to the reopening issue, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

Reopening of a claim for service connection for a skin 
disorder

In January 1980, the RO received the veteran's claim for 
service connection for a skin disorder.  Later that month, 
the RO requested that the veteran submit additional evidence.  
The veteran did not respond to this notification and the 
claim was considered abandoned.  

Service connection for a skin disorder was denied in a 
December 2001 rating decision.  The veteran submitted a 
notice of disagreement (NOD) and a statement of the case 
(SOC) was issued in September 2002 to the last known address 
of the veteran.  The letter was returned to the RO and there 
is no indication that the veteran attempted to continue his 
claim.  As the veteran did not perfect a timely appeal to 
that determination, it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
skin disorder.  The claim for service connection for a skin 
disorder had been denied because it had been determined that 
there was no evidence of treatment for a skin disorder during 
service or within a year of service.  The RO pointed out that 
it was unable to obtain medical records from the veteran's 
private physician concerning treatment for a skin disorder.  
The RO concluded that any then currently diagnosed skin 
disorder was unrelated to service.  Since the December 2001 
rating decision, the VA has received medical records showing 
post service treatment for skin disorders.  Moreover, a 
review of the service medical records shows that he received 
inservice treatment for a cystic lesion in October 1974.  
This relates to an unestablished fact necessary to 
substantiate the claim, and the claim is reopened.  See 38 
C.F.R. § 3.156(a).

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.


ORDER

The claim for service connection for a skin disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a skin disorder.  In light of the veteran's 
medical history, further examination and opinion would be 
helpful in this case.

At the hearing held in August 2005, the veteran reported that 
he received private treatment for skin disorders in the 
1970's from Dr. Mittelman.  He indicated that Dr. Mittelman 
sent him to Mount Sinai Hospital in Hartford, Connecticut, 
for treatment of his skin disorder.  He also reported that he 
was unable to obtain any records from Dr. Mittelman since the 
physician has retired.  During the course of the appeal the 
veteran submitted records from Mount Sinai that show 
treatment for condylomata in 1981.  These records show that 
the veteran's physician of record was Dr. Mittelman.  It does 
not appear that there has been an attempt to obtain medical 
records (dated in the 1970's) directly from Mount Sinai 
regarding a skin disorder.  The RO/AMC should assist the 
veteran in obtaining these records.   

Moreover, in regard to the veteran's claim for service 
connection for a heart disability, the record shows that a 
prior history of rheumatic heart disease was noted at the 
examination conducted prior to his entrance into military 
service.  During service he was treated for chest pain which 
included diagnostic testing for cardiac impairment.  A review 
of medical records associated with this treatment show that a 
Medical Board was suggested.  Further, recent medical records 
show that the veteran has undergone cardiac bypass surgery.  
In light of the veteran's medical history, further 
examination and opinion would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his skin disorder 
and heart disability.  The records should 
include records from Mount Sinai Hospital 
in Hartford Connecticut, if available, 
that date from 1975 to 1981.  

2 An appropriate VA examination should be 
conducted to determine the nature and 
etiology of any heart disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the significance of the 
inservice treatment for chest pain.  The 
examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that his pre-existing rheumatic 
heart disability was aggravated during 
service or if any current heart 
disability is otherwise related to 
military service.  If alternative 
etiology is demonstrated, that too should 
be set out.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The examiner should 
provide a rationale for all opinions 
expressed.  If a response cannot be made 
without a resort to speculation, that too 
should be noted.

3.  An appropriate VA examination should 
be conducted to determine the nature and 
etiology of any skin disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the significance of the 
inservice treatment for a mandible cyst.  
The examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any current skin disorder is 
related to the cystic lesion noted during 
service.  If alternative etiology is 
demonstrated, that too should be set out.  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiner should provide a 
rationale for all opinions expressed.  

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record as to the issues 
on appeal.  If any benefit sought on 
appeal, for which a NOD has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


